Action for personal injuries caused by plaintiff’s being struck by the contents of a pail of burning naphtha thrown upon him by an employee of the defendant while he was a business visitor of the defendant. Judgment for the plaintiff unanimously affirmed, with costs. The evidence disclosed that the alleged emergency arose as a consequence of defendant’s own negligence. Under such circumstances, exculpation is not available to the defendant under the claim that the act complained of was due to an error of judgment during an emergency. (Van Ingen v. Jewish Hospital, 182 App. Div. 10, 14.) Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.